Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, 12-16, 19-24, 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoglund et al (US 2020/0196242)(hereinafter Hoglund). Note that Hoglund claims priority to US Provisional Application 62/564,729, filed Sep. 28, 2017. 
 	Regarding claim 1, Hoglund discloses a method of wireless communication performed by a user equipment (UE) (see Hoglund, Fig. 2, p. [0045], e.g., FIG. 2 schematically illustrates a block diagram of a device for receiving data from a node of a radio access network (RAN) at a radio device that is configured for discontinuous reception (DRX) according to a DRX configuration. The device is generically referred to by reference sign 200), comprising: 
 	receiving information identifying a selected configuration for a discontinuous reception (DRX) wakeup signal (WUS) for the UE, wherein the selected configuration is one of a plurality of configurations (see Hoglund, p. [0066], e.g., the power saving signal may comprise a wake-up signal (WUS), and p. [0077], e.g., The DRX configuration may comprise a signal configuration indicative of whether or not the power saving signal is to be transmitted in the selective transmission. The signal configuration may comprise at least one information element (IE). For 
 	selectively monitoring a wakeup signal resource according to the selected configuration (see Hoglund, p. [0139-0140], e.g., In the example for the DRX configuration 500 illustrated in FIG. 5, the DRX configuration 500 defines DRX cycles 518 with a DRX cycle length 520. That is, the radio resources 502 are periodic with a periodicity 520. In the first and second cycles 518 shown in FIG. 5, the power saving signal 504 is indicative of an unavailability of data (according to the first implementation) or the WUS 504 is absent (according to the second implementation), hence the radio device wakes up (i.e. supplies power to its receiver) for receiving the signal 504 
 	receiving the DRX WUS according to the selected configuration based on selectively monitoring the wakeup signal resource (see Hoglund, p. [0067-0068], e.g., The DRX configuration for the selective transmission of the power saving signal, particularly the WUS, may be referred to as WUS configuration. The WUS configuration may be expressly indicative of whether or not the WUS is to be transmitted in the step of selectively transmitting the WUS. The WUS may be transmitted, if (e.g., only if) data is available for transmission to the radio device as a result of the determination. The transmission of the WUS only if data is available may be referred to as discontinuous transmission (DTX) of the node (node DTX) and/or of the WUS (WUS DTX); and 
 	transitioning to an awake state based on receiving the DRX WUS (see Hoglund, p. [0140], e.g., When the power saving signal 504 is activated according to the signal configuration, in every paging cycle 518, the radio device wakes up in the step 402 before its designated time window 502 (i.e., the transmission opportunity according to the DRX configuration 500) to check in the step 404 whether there is DCI for a paging message).  
 	Regarding claim 4, Hoglund discloses the method of claim 1, further comprising : receiving information identifying another selected configuration, wherein the other selected 
 	Regarding claim 5, Hoglund discloses the method of claim 1, further comprising: transmitting information indicating a capability of the UE with regard to the DRX WUS or a requested configuration for the DRX WUS (see Hoglund, p. [0170], e.g., The decision whether or not the WUS is to be used may be based on at least one of the following decision criteria. A first criterion relates to the UE capability for WUS, e.g., whether or not the UE is capable of detecting the WUS and controlling its receiver accordingly).  
 	Regarding claim 6, Hoglund discloses the method of claim 1, wherein the monitoring is performed by a wakeup receiver of the UE (see Hoglund, p. [0131], e.g., the radio device may enable the receiver for receiving the radio resource according to the DRX configuration).   	Regarding claim 7, Hoglund discloses the method of claim 1, further comprising: transmitting a radio link quality parameter to permit the selected configuration to be selected from the plurality of configurations (see Hoglund, p. [0107], e.g., the WUS configuration may specify that the WUS is to be used (provided data is available) below the length threshold value. Alternatively or in addition, the GTS configuration may specify that the GTS is to be used 
 	Regarding claim 8, Hoglund discloses the method of claim 1, further comprising: determining that a radio link quality parameter satisfies a threshold (see Hoglund, p. [0107], e.g., The WUS may be selectively transmitted to the radio device if the length of the DRX cycle for the radio device is equal to or less than a length threshold value); and transmitting the radio link quality parameter, to permit the selected configuration to be selected from the plurality of configurations, based at least in part on the radio link quality parameter satisfying the threshold (see Hoglund, p. [0107], e.g., the WUS configuration may specify that the WUS is to be used (provided data is available) below the length threshold value. Alternatively or in addition, the GTS configuration may specify that the GTS is to be used (provided data is unavailable) above the length threshold value or another length threshold value).  
 	Regarding claim 9, Hoglund discloses a method of wireless communication performed by a base station, comprising: 
 	transmitting information identifying a selected configuration for a discontinuous reception (DRX) wakeup signal (WUS) for a user equipment (UE), wherein the selected configuration is one of a plurality of configurations (see Hoglund, p. [0066], e.g., the power saving signal may comprise a wake-up signal (WUS), and p. [0077], e.g., The DRX configuration may comprise a signal configuration indicative of whether or not the power saving signal is to be transmitted in the selective transmission. The signal configuration may comprise at least one information element (IE). For example, an IE indicative of whether or not the WUS is to be transmitted in the selective transmission may be referred to as WUS IE. Alternatively or in addition, an IE indicative of whether or not the GTS is to be transmitted in the selective 
 	transmitting the DRX WUS, according to the selected configuration, to cause the UE to transition to an awake state (see Hoglund, p. [0067-0068], e.g., The DRX configuration for the selective transmission of the power saving signal, particularly the WUS, may be referred to as WUS configuration.  The WUS configuration may be expressly indicative of whether or not the WUS is to be transmitted in the step of selectively transmitting the WUS.  The WUS may be transmitted, if (e.g., only if) data is available for transmission to the radio device as a result of the determination. The transmission of the WUS only if data is available may be referred to as discontinuous transmission (DTX) of the node (node DTX) and/or of the WUS (WUS DTX).
 	Regarding claim 12, Hoglund discloses the method of claim 9, further comprising: transmitting information identifying another selected configuration, wherein the other selected configuration does not use the DRX WUS (see Hoglund, p. [0068], e.g., The transmission of the WUS only if data is available may be referred to as discontinuous transmission (DTX) of the node (node DTX) and/or of the WUS (WUS DTX), and p. [0070-
 	Regarding claim 13, Hoglund discloses the method of claim 9, wherein the selected configuration is selected based at least in part on a radio link quality associated with the UE (see Hoglund, p. [0115], e.g., The WUS may be selectively transmitted to the radio device depending on at least one of a length of downlink control information (DCI),  and the length of the DCI may depend on at least one of a channel quality for the transmission from the node to the radio device, the RSRP, the RSRQ and the MCL).  
 	Regarding claim 14, Hoglund discloses the method of claim 9, further comprising: receiving information indicating a capability of the UE with regard to the DRX WUS or a requested configuration for the DRX WUS (see Hoglund, p. [0170], e.g., The decision whether or not the WUS is to be used may be based on at least one of the following decision criteria. A first criterion relates to the UE capability for WUS, e.g., whether or not the UE is capable of detecting the WUS and controlling its receiver accordingly); and selecting the selected configuration based at least in part on the information indicating the capability or the requested configuration (see Hoglund, p. [0171-0172], e.g., the UE monitors paging with WUS if configured for the UE and supported in the current cell. The UE applies a UE-specific signal configuration for the monitoring. Preferably, the UE monitors the WUS according to the highest CE-level configured in the cell to avoid eNB-UE mismatch).  
 	Regarding claim 15, Hoglund discloses the method of claim 9, further comprising: transmitting information identifying selected configurations for DRX WUSs for a plurality of UEs, wherein a selected configuration for a first UE of the plurality of UEs is different than a selected configuration for a second UE of the plurality of UEs; and transmitting the DRX WUSs 
 	Regarding claim 16, Hoglund discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory (see Hoglund, p. [0045], e.g., FIG. 2 schematically illustrates a block diagram of a device for receiving data from a node of a radio access network (RAN) at a radio device that is configured for discontinuous reception (DRX) according to a DRX configuration. The device is generically referred to by reference sign 200, p. [0025]), the memory and the one or more processors configured to: receive information identifying a selected configuration for a discontinuous reception (DRX) wakeup signal (WUS) for the UE, wherein the selected configuration is one of a plurality of configurations (see Hoglund, p. [0066], e.g., the power saving signal may comprise a wake-up signal (WUS), and p. [0077], e.g., The DRX configuration may comprise a signal configuration indicative of whether or not the power saving signal is to be transmitted in the selective transmission. The signal configuration may comprise at least one information element (IE). For example, an IE indicative of whether or not the WUS is to be transmitted in the selective transmission may be referred to as WUS IE. Alternatively or in addition, an IE indicative of whether or not the GTS is to be transmitted in the selective transmission may be referred to as GTS IE. Whenever referring to the "signal configuration" herein, the "signal configuration" may be implemented by at the least one IE, e.g., the WUS IE and/or the GTS IE, and p. [0079], e.g., the method may further comprise a step of transmitting at 
 	 Regarding claim 19, Hoglund discloses the UE of claim 16, wherein the one or more processors are further to: receive information identifying another selected configuration, wherein the other selected configuration does not use the DRX WUS (see Hoglund, p. [0068], e.g., The transmission of the WUS only if data is available may be referred to as discontinuous transmission (DTX) of the node (node DTX) and/or of the WUS (WUS DTX), and p. [0070-0071], e.g., Such power saving signal may also be referred to as "WUS-GTS" or "WUS without DTX"); and transition to another mode based on the other selected configuration (see Hoglund, p. [0074], e.g., The transmission opportunity may comprise a time interval during which the radio device is active, e.g., enabled to receive the power saving signal according to the DRX 
Regarding claim 20, Hoglund discloses the UE of claim 16, wherein the one or more processors are further configured to: transmit information indicating a capability of the UE with regard to the DRX WUS or a requested configuration for the DRX WUS (see Hoglund, p. [0170], e.g., The decision whether or not the WUS is to be used may be based on at least one of the following decision criteria. A first criterion relates to the UE capability for WUS, e.g., whether or not the UE is capable of detecting the WUS and controlling its receiver accordingly).  
 	Regarding claim 21, Hoglund discloses the UE of claim 16, wherein the monitoring is performed by a wakeup receiver of the UE (see Hoglund, p. [0131], e.g., the radio device may enable the receiver for receiving the radio resource according to the DRX configuration). 
 	Regarding claim 22, Hoglund discloses the UE of claim 16, wherein the one or more processors are further configured to: transmit a radio link quality parameter to permit the selected configuration to be selected from the plurality of configurations (see Hoglund, p. [0107], e.g., the WUS configuration may specify that the WUS is to be used (provided data is available) below the length threshold value. Alternatively or in addition, the GTS configuration may specify that the GTS is to be used (provided data is unavailable) above the length threshold value or another length threshold value).  
 	Regarding claim 23, Hoglund discloses UE of claim 16, wherein the one or more processors are further configured to: determine that a radio link quality parameter satisfies a threshold (see Hoglund, p. [0107], e.g., The WUS may be selectively transmitted to the radio device if the length of the DRX cycle for the radio device is equal to or less than a length 
 	Regarding claim 24, Hoglund discloses a base station for wireless communication (see Hoglund, p. [0025], [0176], e.g., the eNB is a non-limiting example for the device 100, e.g., the node), comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: transmit information identifying a selected configuration for a discontinuous reception (DRX) wakeup signal (WUS) for a user equipment (UE), wherein the selected configuration is one of a plurality of configurations (see Hoglund, p. [0066], e.g., the power saving signal may comprise a wake-up signal (WUS), and p. [0077], e.g., The DRX configuration may comprise a signal configuration indicative of whether or not the power saving signal is to be transmitted in the selective transmission. The signal configuration may comprise at least one information element (IE). For example, an IE indicative of whether or not the WUS is to be transmitted in the selective transmission may be referred to as WUS IE. Alternatively or in addition, an IE indicative of whether or not the GTS is to be transmitted in the selective transmission may be referred to as GTS IE. Whenever referring to the "signal configuration" herein, the "signal configuration" may be implemented by at the least one IE, e.g., the WUS IE and/or the GTS IE, p. [0079], e.g., the method may further comprise a step of transmitting at least one of the DRX configuration and the signal configuration to the radio 
 	Regarding claim 27, Hoglund discloses the base station of claim 24, wherein the one or more processors are further to: transmit information identifying another selected configuration, wherein the other selected configuration does not use the DRX WUS (see Hoglund, p. [0068], e.g., The transmission of the WUS only if data is available may be referred to as discontinuous transmission (DTX) of the node (node DTX) and/or of the WUS (WUS DTX), and p. [0070-
 	Regarding claim 28, Hoglund discloses the base station of claim 24, wherein the selected configuration is selected based at least in part on a radio link quality associated with the UE (see Hoglund, p. [0115], e.g., The WUS may be selectively transmitted to the radio device depending on at least one of a length of downlink control information (DCI),  and the length of the DCI may depend on at least one of a channel quality for the transmission from the node to the radio device, the RSRP, the RSRQ and the MCL).  
 	Regarding claim 29, Hoglund discloses the base station of claim 24, wherein the one or more processors are further configured to: receive information indicating a capability of the UE with regard to the DRX WUS or a requested configuration for the DRX WUS (see Hoglund, p. [0170], e.g., The decision whether or not the WUS is to be used may be based on at least one of the following decision criteria. A first criterion relates to the UE capability for WUS, e.g., whether or not the UE is capable of detecting the WUS and controlling its receiver accordingly); and select the selected configuration based at least in part on the information indicating the capability or the requested configuration (see Hoglund, p. [0171-0172], e.g., the UE monitors paging with WUS if configured for the UE and supported in the current cell. The UE applies a UE-specific signal configuration for the monitoring. Preferably, the UE monitors the WUS according to the highest CE-level configured in the cell to avoid eNB-UE mismatch).  
 	Regarding claim 30, Hoglund discloses the base station of claim 24, wherein the one or more processors are further configured to: transmit information identifying selected configurations for DRX WUSs for a plurality of UEs, wherein a selected configuration for a first UE of the plurality of UEs is different than a selected configuration for a second UE of the .   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11, 17-18 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund in view of Sang et al (US 2019/0045481)(hereinafter Sang).
 	Regarding claim 2, Hoglund does not expressly disclose the selected configuration is for a DRX WUS that uses a pseudo-omnidirectional beam.
 	 Sang discloses the above recited limitations (see Sang, p. [0077], e.g., in 5G NR, directional or narrow width downlink beam sweeping is often used in at least one of PO, slot, AU, or DRX ON periods, and paging subframe 219 includes multiple directional beam-specific SS blocks supporting beamformed SS sweeping, or multiple paging slots supporting directional beam swept paging, p. [0094]).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Sang’s teachings into Hoglund.  The suggestion/motivation would have been to provide beam sweep across different directions in 
 	Regarding claim 3, the combined teachings of Hoglund and Sang disclose the method of claim 1, wherein the selected configuration is for a DRX WUS that uses beam sweeping with multiple directional beams (see Sang, p. [0077], e.g.,  in 5G NR, directional or narrow width downlink beam sweeping is often used in at least one of PO, slot, AU, or DRX ON periods, and paging subframe 219 includes multiple directional beam-specific SS blocks supporting beamformed SS sweeping, or multiple paging slots supporting directional beam swept paging, p. [0094]).
 	Regarding claim 10, the combined teachings of Hoglund and Sang disclose the method of claim 9, wherein the selected configuration is for a DRX WUS that uses a pseudo-omnidirectional beam (see Sang, p. [0077], e.g.,  in 5G NR, directional or narrow width downlink beam sweeping is often used in at least one of PO, slot, AU, or DRX ON periods, and paging subframe 219 includes multiple directional beam-specific SS blocks supporting beamformed SS sweeping, or multiple paging slots supporting directional beam swept paging, p. [0094]).
 	Regarding claim 11, the combined teachings of Li, Shi and Sang disclose the method of claim 9, wherein the selected configuration is for a DRX WUS that uses beam sweeping with multiple directional beams (see Sang, p. [0077], e.g.,  in 5G NR, directional or narrow width downlink beam sweeping is often used in at least one of PO, slot, AU, or DRX ON periods, and paging subframe 219 includes multiple directional beam-specific SS blocks supporting beamformed SS sweeping, or multiple paging slots supporting directional beam swept paging, p. [0094]).

 	Regarding claim 18, the combined teachings of Hoglund and Sang disclose the UE of claim 16, wherein the selected configuration is for a DRX WUS that uses beam sweeping with multiple directional beams (see Sang, p. [0077], e.g.,  in 5G NR, directional or narrow width downlink beam sweeping is often used in at least one of PO, slot, AU, or DRX ON periods, and paging subframe 219 includes multiple directional beam-specific SS blocks supporting beamformed SS sweeping, or multiple paging slots supporting directional beam swept paging, p. [0094]).
 	Regarding claim 25, the combined teachings of Hoglund and Sang disclose the base station of claim 24, wherein the selected configuration is for a DRX WUS that uses a pseudo-omnidirectional beam (see Sang, p. [0077], e.g.,  in 5G NR, directional or narrow width downlink beam sweeping is often used in at least one of PO, slot, AU, or DRX ON periods, and paging subframe 219 includes multiple directional beam-specific SS blocks supporting beamformed SS sweeping, or multiple paging slots supporting directional beam swept paging, p. [0094]).
 	Regarding claim 26, the combined teachings of Hoglund and Sang disclose the base station of claim 24, wherein the selected configuration is for a DRX WUS that uses beam 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477